AFFIRM; Opinion issued Deccniber 4. 2012




                                                        In The
                                     (nitrt nf \pprat
                            .fifi1! Jutrtct nt iiX1 1t Iathti
                                              No. 05-11-01 122-CR


                                     CLINTON GRASSER, Appellant

                                                           V.

                                       STATE OF TEXAS, Appellee


                         On Appeal from the Criminal District Court No. 7
                                      Dallas County, Texas
                              Trial Court Cause No. F07-23944-Y


                                  MEMORANDUM OPINION
                                Before Justices Bridges. Francis, and Lang
                                       Opinion By Justice Bridges

       Appellant Clinton Grasser appeals his conviction for aggravated sexual assault of a child

under the age of 14 and accompanying sentence of 20 years’ imprisonment. In two issues, appellant

contends: (1) the evidence was insufficient to support the conviction and (2) he did not receive

elTective assistance of counsel. We affirm.

                                                    Background

       A,W. was 13 years old at the time of the alleged offense. She testified she met appellant in

a computer chat room, and that the person from the chat room was named “Clint.” According to




           The judgment indicates AW was 3. however A \V and her mother testified AW as 12 at the time of the offense.
A.’v.. she told appellant she was 12 years old, and appellant told her that he was 16. In October

2006. she was talking to appellant on the phone when he told her to sneak out of the house.

Sometime after midnight, A.W. met appellant at an elementary school in Garland. A.W. testified

appellant asked her if she wanted to “make out” or suck his penis. A.W. testified she just wanted to

talk. She said he withdrew his penis from his pants, took her hand, and made her “lack him off.” She

then took his penis voluntarily and began to suck it. while he told her. ‘you are good dear.” She

indicated some “pre-cum” had been released from his      penis.   and she wiped his seminal fluid on her

pants.

         They left the school separately. Appellant left in a black truck, and A.W. walked home alone.

When she arrived at home around 3:00 a.m., her mother confronted her. According to A.W.’s

mother, A.W. refused to tell her where she had been or what she had been doing out of the house.

         On April 13. 2007, A.W. told her mother what had happened between her and appellant.

A.W.’s mother called the police, and Detective Hale was assigned to the case. He went to A.W.’s

house on April 13. 2007 to investigate. A.W. told Detective 1-Tale what happened between her and

appellant. She gave Detective Flale the phone number she had for the person she met at the school

and a description of his truck. Detective Hale and another officer showed her a standard photo line

up. At first, A.W. did not identify anyone as the perpetrator of the sexual assault. Later. however,

she called Detective Hale back and claimed she knew who he was. She identified appellant in the

photo line-up and then again at trial as the perpetrator.

         Along with the identification of appellant in the photo line-up, Detective Hale discovered the

telephone number given to him by A.W. belonged to appellant’s mother and A.W.’s description of

the truck matched the vehicle registered to appellant. At trial, A.W. admitted she lied when she told

her mother and Detective 1-lale that appellant had forced her to suck his penis. She said she lied,
because she was concerned appellant would not get in trouble if he had not forced her to suck his

penis. While A.W. rccalled she had discarded her clothes from that night. Detective Hale recalled

he had been told her clothing had been washed.

        The age of appellant was established to he 27 years old at the time of the crime. Detective

Hale stated appellant called him at one point and claimed the only times he had ever been to Garland

was when he was making deliveries in Garland as part of his duties as a courier. Once appellant was

arrested, however, he gave I)etective Hale a voluntary, written statement in which he admitted to

meeting A.W.. but claimed he did not touch her in any way. The State established the distance

between appellant’s home in Midlothian and the location of the school in Garland was approximately

50 miles.

        The jury found appellant guilty of aggravated sexual assault, and the trial court sentenced

appellant to 20 years’ imprisonment.

                                               An alvsis

        In his first issue, appellant contends the evidence was insufficient to support his conviction.

In reviewing a challenge to the sufficiency of the evidence, we examine all the evidence in the light

most favorable to the verdict and determine whether a rational trier of fact could have found the

essential elements of the offinse beyond a reasonable doubt. Jackson v. Virginia. 443 U.S. 307, 319

(1979); Brooks v. Staie, 323 S.W.3d 893, 894-95 (Tex. Crim. App. 2010) (plurality op.). We are

required to defer to thejury’s credibility and weight determinations because thejury is the solejudge

of the witnesses credibility and the weight to be given their testimony. See Jackson, 443 U.S. at 326

(“a court faced with a record of historical facts that supports conflicting inferences must

presume—even if it does not affirmatively appear in the record—that the trier of fact resolved any such

conflicts in favor of the prosecution, and must defer to that resolution”).
        In order to obtain a   conviction,   the State was required to prove beyond a reasonable doubt

that appellant intentionally or knowingly caused the penetration ol the mouth ofa child by the sexual

organ of appellant and the victim was younger than 14 years of age. FEx. PENAL C ODE ANN.             §
22.021 (West 2012). A.W. testified appellant had her suck his penis, and she was younger than 14

at the time of the incident. She further identified appellant in a photo line-up and in court as the

perpetrator of the assault. She indicated the person from the chat room identified himself as “Clint.”

Both the phone number and truck description A.W. gave Detective Hale linked appellant to the

crime. The testimony of a child victim alone is sufficient to support a conviction. See Jar v.   State.


74 S.W.3d 555. 560 (Tex. App—Dallas 2002, pet. reid).

       In addition, Detective Hale testified appellant initially denied meeting A.W. in Garland, but

then later changed his story to indicate he met A.W.. but only to talk to her. The jury learned

appellant drove approximately 50 miles to meet A. W. after midnight. The fact that appellant changed

his story is evidence of his consciousness of his guilt. See Couchman v. State, 3 S.W.3d 155. 163-64

(Tex. App.Fort Worth 1999, pet. reid): Torres v. State, 794 S.W.2d 596, 598-99 (Tex.

App.—Austin 1 990, no pet.).

       As we have already noted, we are required to defer to the jury’s credibility and weight

determinations, because the jury is the sole judge of the witnesses’ credibility and the weight to be

given their testimony. See Jackson, 443 U.S. at 326. Based on the record before us. we conclude

the evidence was sufficient to convict appellant of aggravated sexual assault of a child less than 14

years of age. See Brooks. 323 S.W.3d at 894-95. We overrule appellant’s first issue.

       In his second issue, appellant complains he received ineffective assistance olcounsel when

his trial counsel: (I) failed to object to testimony that appellant was involved in the Ku Klux Klan

and was a “grand dragon” of the Ku Klux Klan, and (2) was cumulatively ineffective, given the total




                                                    -4-
instances of Ihilure to act on behalf of appellant. A claim of ineffective assistance of counsel is

reviewed undcr the Strickland test. Jlernundez v. State, 988 S.W.2d 770, 770 (Tex. Crim. App.

1999) (citing Strickland v. Washington, 466 U.S. 668 (1984)). In determining whether counsel

rendered inefflctive assistance, an appellate court considers two lhctors: (1) whether counsels

performance fell below an objective standard of reasonableness and (2) whether, but for counsel’s

deficient performance. the result of the proceeding would have been different.      Jhompson v.   Slate.

9 S.W.3d 808. 812 (Tex Crim. App. 1999). Appellant bears the burden of proving his counsel was

ineffective by a preponderance of the evidence. Id. at 813.

        There is a strong presumption that counsels conduct fell within the wide range of reasonable

professional assistance. Bone v. State. 77 S.W.3d 828. 833 (Tex. (‘rim. App. 2002): Thompson, 9
S.W.3d at 813. To defeat this presumption, appellant must prove that there was no plausible

professional reason for a specific act or omission. Bone, 77 S.W.3d at 836. Any allegations of

ineffectiveness must be firmly founded in the record, and the record must affirmatively demonstrate

the alleged ineffectiveness.   Thompson. 9 S.W.3d at 813. Thus, a reviewing court will rarely be able

to fairly evaluate the merits of an ineffective assistance claim on direct appeal because the record on

direct appeal is not developed adequately to reflect the reasons for defense counsel’s actions at trial.

Mata v. State, 226 S.W.3d 425, 430 (Tex. Crim. App. 2007).

       Here. we do not have an adequate record to review appellant’s claim of ineffectiveness. See

id.; Thompson. 9 S.W.3d at 813-15. Appellant must prove that there is no possible strategic reason

for counsel’s actions and trial counsel should be given the opportunity to explain his actions before

being denounced as “ineffective.” Bone, 77 S.W.3d at 836. The record before us is devoid of

evidence from trial counsel himself and is “simply undeveloped and cannot adequately reflect the

failings of trial counsel.” Thompson, 9 S.W.3d at 814 (citing Jackson v. State, 973 S.W.2d 954. 957




                                                  —5—
(Fex. Crim. App. 1998)).

       The record is silent as to why appellant’s trial counsel: (1) tailed to object to testimony that

appellant was involved in the Ku Klux Klan and was a grand dragon’ of the Ku Klux Klan. and (2)

was cumulatively ineffective, given the total instances of failure to act on behalf of appellant.

Therefore. appellant has failed to rebut the presumption that counsel’s decisions were reasonable.

and we overrule appellant’s second issue. Bone. 77 S.W.3d at 833; Thompson, 9 S.W.3d at 8 13-14.

       Having overruled appellant’s issues, we affirm the judgment of the trial court.




                                                      DAVID L. BRIDGES
                                                      JUSTICE

Do Not Publish
TEX. R .APP. P. 47
111 122F.U05
                                 Qnitrt nf Apirahi
                      Fifti! Ditrirt uf        cxai     at 1a11a

                                     JUDGMENT
CLINTON GRASSER, Appellant                        Appeal from the Criminal District Court No.
                                                  7 of Dallas County, Texas. (Tr.Ct.No. F07-
No. 05-l1-01122-CR         V.                     23 944-Y).
                                                  Opinion delivered by Justice Bridges.
THE STATE OF TEXAS. Appellee                      Justices Francis and Lang.


      Based on the Court’s opinion of this date, the judgment ot the trial court is AFFIRMED.



Judgment entered I)ecember 4,2012.




                                                 DAVID L. BRIDGES
                                                 JUSTICE